United States Court of Appeals
                                                  Fifth Circuit
                                               F I L E D
    UNITED STATES COURT OF APPEALS
             FIFTH CIRCUIT                       July 20, 2005

                                           Charles R. Fulbruge III
                                                   Clerk
             No. 04-40727
           Summary Calendar


      UNITED STATES OF AMERICA,

                                  Plaintiff-Appellee,

                versus

      HERMINIO VALDOBINO-PINEDA,
also known as Francisco Hurtado-Villa,

                                  Defendant-Appellant.

         * * * * * * * * * *

          Consolidated with



             No. 04-40729
           Summary Calendar



      UNITED STATES OF AMERICA,

                                  Plaintiff-Appellee,

                versus

        EDUARDO PINEDA-PINEDA,
 also known as Ariel Penaloza-Pineda,

                                  Defendant-Appellant.
           Appeal from the United States District Court
                 for the Southern District of Texas
                           (7:03-CR-106-5)
                           (7:03-CR-106-4)


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     In this consolidated appeal, Herminio Valdobino-Pineda and

Eduardo Pineda-Pineda challenge their convictions and 120-month

sentences following their guilty pleas to conspiracy to possess

with intent to distribute more than 1,000 kilograms of marijuana.

Valdobino and Pineda were arrested by state authorities on 18 March

2002, after they loaded marijuana into a van.   They were indicted

on federal charges on 12 February 2003.

     Before trial, Valdobino and Pineda moved to dismiss the

indictments on Fifth and Sixth Amendment speedy trial grounds and

pursuant to the Speedy Trial Act, 18 U.S.C. §§ 3161-3163.      The

district court heard evidence on these motions, but deferred

ruling.   Because Valdobino and Pineda pleaded guilty during trial,

the district court never ruled on the pre-trial motions to dismiss.

On appeal, defendants contend: their rights under the Speedy Trial

Act attached in March 2002 when they were taken into state custody;

these rights were violated by the delay in prosecution until


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                 2
February 2003; and the district court erred by deferring its ruling

on the pretrial motions to dismiss on speedy trial grounds.

       As     for    their   guilty   pleas,      defendants      contend:        their

unconditional guilty pleas were invalid because they intended to

preserve the right to appeal the denial of their motions to dismiss

the indictment as a violation of their statutory rights to a speedy

trial; the guilty pleas were not knowing and voluntary because

defendants were not aware of the consequences of the pleas; and the

district court erred in denying, without an evidentiary hearing,

defendants’ motions to withdraw their guilty pleas and enter

conditional         ones.     Defendants       also   contest     their    120-month

sentences.

       We review a variance from FED. R. CRIM. P. 11 (entering a plea)

for harmless error.          FED. R. CRIM. P. 11(h).        Valdobino and Pineda

entered knowing and voluntary unconditional guilty pleas, waiving

all    nonjurisdictional        defects,        including    Speedy       Trial     Act

violations, that may have occurred during pre-plea proceedings.

See FED. R. CRIM. P. 11(a)(2); United States v. Abreo, 30 F.3d 29,

31-32 (5th Cir.), cert. denied, 513 U.S. 1064 (1994); United States

v.    Bell,    966    F.2d   914,   915   (5th    Cir.   1992).      Pineda’s      and

Valdobino’s sworn responses to the district court’s inquiries at

the plea hearing establish that there was no misconception about

the unconditional nature of the pleas.                   Abreo, 30 F.3d at 31

(“testimony in open court carries a strong presumption of verity”).



                                           3
     Even if the guilty pleas had preserved the right to appeal the

speedy-trial statutory issue, the district court did not err in

deferring ruling on that issue.        FED. R. CRIM. P. 12(d) states a

court “must decide every pretrial motion before trial unless it

finds good cause to defer a ruling”. (emphasis added).         A state

arrest, even an arrest that is based upon the same operative facts

as   a   subsequent   federal   accusation,   does   not   trigger   the

protections afforded by the Federal Speedy Trial Act.            United

States v. Gomez, 776 F.2d 542, 549-50 (5th Cir. 1985).      Defendants’

pretrial motions to dismiss on speedy trial grounds raised not only

the Speedy Trial Act, but also Fifth and Sixth Amendment issues.

The district court had good cause for deferring ruling on the

motions to dismiss, as a Fifth Amendment determination of denial of

speedy trial rights requires evidence of prejudice unavailable

until trial.    See United States v. Crouch, 84 F.3d 1497, 1516 (5th

Cir. 1996), cert. denied, 519 U.S. 1076 (1997).

     Defendants contend their guilty pleas are invalid because the

district court did not advise them of the elements of the offense:

they were not told that the Government had to prove they conspired

to possess with intent to distribute 1,000 kilograms of marijuana;

and the drug quantity cited by the Government at the plea hearing

did not implicate the mandatory minimum sentencing provision of 21

U.S.C. § 841.    Defendants do not contend they did not understand

the nature of the offense.



                                   4
       At rearraignment, the Government erroneously reported the drug

quantity as 1,375 pounds, instead of kilograms; however, the

indictment read aloud, and the district court’s admonitions during

the plea colloquy, put Valdobino and Pineda on notice they were

subject to the 120-month statutory mandatory minimum sentence.

Defense counsel, as officers of the court, had a duty to alert the

district court to any variance from the procedure required by FED.

R. CRIM. P. 11; defendants cannot benefit on appeal from what was an

obvious misstatement.        See United States v. Cuevas-Andrade, 232

F.3d 440, 445 n.3 (5th Cir. 2000), cert. denied, 532 U.S. 1014

(2001).    Any error was harmless.           See FED. R. CRIM. P.11(h); 21

U.S.C. § 841(b)(1)(A)(vii).

       The denial of a motion to withdraw a guilty plea and the

decision not to hold an evidentiary hearing are reviewed for abuse

of discretion.     E.g., United States v. Powell, 354 F.3d 362, 370

(5th Cir. 2003).       Valdobino and Pineda have not shown the district

court abused its discretion by denying, without conducting an

evidentiary hearing, their motions to withdraw their pleas or to

convert the pleas to conditional pleas, reserving the right to

appeal the rulings on the speedy trial motions.             See id. at 370.

       The district court did not err by sentencing Valdobino and

Pineda to the 120-month statutory mandatory minimum sentence.               A

“term of imprisonment which may not be less than 10 years or more

than   life”   shall    be   imposed   for   an   offense   involving   1,000



                                       5
kilograms or more of a substance containing marijuana.           21 U.S.C.

§ 841(b)(1)(A)(vii).

     Pineda contends, for the first time on appeal, that the

Government did not comply with the terms of the plea agreement

because it did not recommend a sentence at the low end of the

guideline range.    We review issues not raised in district court

only for plain error.   United States v. Clayton, 172 F.3d 347, 351

(5th Cir. 1999).   Plain error is error that is clear or obvious and

affects   substantial   rights;   if   defendants   make   the   required

showing, the court has discretion to correct the error, and,

generally, will only do so if it seriously affects the fairness,

integrity, or public reputation of judicial proceedings.               Id.

Because 21 U.S.C. § 841(b)(1)(A)(vii) required a minimum 120-month

sentence, Valdobino’s guideline range became 120 to 135 months, and

Pineda’s guideline range became 120 to 121 months.         See U.S.S.G. §

5G1.1(c)(2).   The Government did not request a sentence above the

120-month statutory mandatory minimum, which was the low end of the

applicable guideline ranges.      Pineda has not shown plain error.

See United States v. Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994)

(en banc), cert. denied, 513 U.S. 1196 (1995).

     Defendants challenge their sentences as unconstitutional and

in violation of United States v. Booker, 125 S. Ct. 738 (2005), and

the Sixth Amendment right to a trial by jury.       As noted, the 120-

month sentences were required by 21 U.S.C. § 841(b)(1)(A)(vii); the

sentences were not imposed under the Sentencing Guidelines as the

                                   6
result of facts that had not been admitted or proved to a jury

beyond a reasonable doubt.   Booker, 125 S. Ct. at 756.    Valdobino

and Pineda have not identified a Sixth Amendment violation.       See

id..

                                                          AFFIRMED




                                7